Title: To Alexander Hamilton from Rufus Graves, 18 August 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Exeter 18th Augt 1799
          
          The recruiting service has commenced and is rapidly progressing in the sixteenth Circle. Contractors have been engaged to furnish the necessary supplies of provisions &c but, as I am informed have not been furnished with the means. I find it necessary in order to facilitate the recruiting business to permit recruiting parties under certain restrictions to travel into different parts of their sub–districts, consequently the Officers are subjected to continual expence and are under the necessity of haveing the ir money for their rations paid to them promptly; But I do not learn that any appropriations for this purpose have been made
          I have the honor to be with very great respect Sir your obedient Sert
          
            R Graves Lt. Col. Comg 16 US Regt
          
          Major General Hamilton
        